EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hopeton Walker on 10/06/2021.

The application has been amended as follows: 

Claim 14. (Currently Amended) A terminal device, comprising:
circuitry configured to:
receive, from an external
transmit, based on the received detection result, a request to the external
receive, based on the transmitted request, the information associated with the wearing device from the external

 Claim 19. (Currently Amended) An information processing method, comprising:
receiving, from an external
transmitting, based on the received detection result, a request to the external
receiving, based on the transmitted request, the information associated with the wearing device from the external

Claim 20. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations, comprising:
receiving, from an external
transmitting, based on the received detection result, a request to the external
receiving, based on the transmitted request, the information associated with the wearing device from the external

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-16 and 19-20 are indicated to be allowable as the closet prior art by Tobiassen (Pub. No.: US 2019/0228633 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “receive, based on the transmitted detection result, a request from the external device to transmit information associated with the wearing device; and transmit, based on the received request, the information associated with the wearing device to the external device, wherein the information associated with the wearing device includes at least one of a video or an image around the wearing device.” as recited in claim 1 and similarly presented in claims 12 and 13, and “transmit, based on the received detection result, a request to the external device to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685